Citation Nr: 1633538	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-30 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for residuals of a total right knee replacement, previously rated as osteoarthritis, currently rated as 10 percent disabling from May 17, 2007; 100 percent disabling from November 15, 2010, to January 1, 2012; and 30 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1981 to February 2004. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Baltimore, Maryland.

The Veteran testified at a June 2016 hearing before the Board.  A copy of the hearing transcript has been associated with the claims folder.

The issue of entitlement to an increased rating for left knee osteoarthritis has been raised by the record in an October 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an additional VA medical examination.  The last VA medical examination took place in June 2007.  In June 2008 and October 2008 statements, the Veteran reported that his condition had worsened.  Thus, a new examination is necessary to determine the current state of the Veteran's service-connected disability.

Furthermore, when disabilities are evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07  (1995).  Such inquiry is not to be limited to muscles or nerves.  Id.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Because the previously provided VA examinations do not meet these requirements, VA must provide an additional examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination, and the report must reflect that such a review was made.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must determine the current severity of the Veteran's service-connected residuals of total right knee replacement, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the right knee, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints but also any paired joints, i.e., the left knee.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - throughout the claims period.  This retrospective opinion should also include any paired joints.  

2.  Readjudicate the claim on appeal.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






